DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A (FIGS. 2A-2B) in the reply filed on 06/03/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant argues that among claim 1, claims 2-4 and 7-10 are also generic to Species A-D, with claims 5-6 being directed strictly toward the elected species, Species A. The undersigned concurs that all of claims 1-4 and 7-10 are generic.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “…wherein the positive electrode tab has a fuse part relatively small in sectional area” (emphasis added). The term “relatively small” in claim 1 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. More specifically, the claim term, “relatively” is indefinite because it is unclear what the fuse portion is small relative to.
The undersigned believes that the claim should read: “…wherein the positive electrode tab has a fuse part and a non-fuse part, wherein the non-fuse part has a sectional area that is greater than that of the fuse part.” The claim is interpreted with this understanding.
Claim 2 similarly recites this limitation, except the limitation is made in relation to the “negative electrode tab” instead of the “positive electrode tab.” Claim 2 is rejected for substantially the same reasons as claim 1.
Since all claims in this application depend from either claim 1 or 2, the remaining claims (claims 3-10) are rejected by virtue of their dependency.
Claims 7 and 10 recite, “…wherein a width of the slit is in the range from 0.03 to 1.90 mm.   ” (emphasis added). There is insufficient antecedent basis for the term, “the slit.” Claims 5 and 6 (the intervening claims of claims 7 and 10) recite a “plurality of slits.” The claim is unclear because it is unclear if the recited range of widths limits the scope of the claim to one of the slits, all of the slits, or a fraction of the slits. The claim would be clearer if the claim is amended to recite, “wherein a width of one of the plurality of slits is in the range from 0.03 to 1.90 mm…” (see [0022] of the as-filed specification). The claim is interpreted in this manner. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasutake (JP2003077448A; cited in an IDS and a machine translation thereof accompanies this action that is referred to below).
Regarding claim 2, Yasutake teaches a secondary battery (battery 1, FIG. 3; [0002]), comprising:
	an electrode assembly having a positive electrode (positive plate 4, [Explanation of symbols]), a negative electrode (negative plate 3, [Explanation of symbols]) and a separator (separator 5, [Explanation of symbols]) interposed between the positive electrode and the negative electrode (see [0012], FIG. 1 and FIG. 3);
	a positive electrode terminal (sealing body 8; “sealing body 8 also serving as the positive electrode terminal” (between [0012] and [0016]); FIG. 3);
	a negative electrode terminal (exterior can 7, exterior can 7 is connected to connecting element 2b and is thus the negative electrode terminal, see between [0012] and [0016]; FIG. 3);
	a positive electrode tab (positive electrode lead 9, FIG. 3) which connects the positive electrode and the positive electrode terminal (see FIG. 3); and
	 a negative electrode tab (negative electrode lead 2, FIG. 3) which connects the negative electrode and the negative electrode terminal (see FIG. 3);
wherein the negative electrode tab has a fuse part (conduction cutoff element 2c, FIG. 2(c), [0016]-[0019]) and a non-fuse part (electrode plate connecting element 2a and outer can connecting element 2b, see FIG. 2(c)), wherein the non-fuse part has a greater cross sectional area than the fuse part (since conduction cutoff element 2c of FIG. 2(c) has notches 20, the cross sectional area limitation would necessarily be met since the notch reduces the cross sectional area);
wherein the fuse part of the negative electrode tab is metallurgically bonded to the negative electrode terminal,” (“[t]he outer can connecting element 2b was connected to the bottom of the outer can 7 by using the electrode for resistance welding” (between [0012] and [0016]); since the outer can connecting element 2b is resistance welded, the limitation is met). 
Regarding claim 6,  Yasutake teaches the secondary battery according to claim 2 as described above. Yasutake also teaches wherein the negative electrode tab has a plurality of slit portions (notches 20) and the fuse part interposed between the slit portions (the fuse part is necessarily between the slit portions (notches 20), see FIG. 2(c)).  
Regarding claim 8, Yasutake teaches the secondary battery according to claim 2 as described above. Yasutake also teaches a case body (exterior can 7, FIG. 3) that houses the electrode assembly and a sealing assembly (sealing body 8, FIG. 3) that seals an opening in the case body, wherein one of the case body and the sealing assembly serves as the positive electrode terminal, and the other of the case body and the sealing assembly serves as the negative electrode terminal (refer to the claim mapping above in claim 2).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yasutake (JP2003077448A).
Regarding claim 1, Yasutake teaches a secondary battery (battery 1, FIG. 3; [0002]), comprising:
	an electrode assembly having a positive electrode (positive plate 4, [Explanation of symbols]), a negative electrode (negative plate 3, [Explanation of symbols]) and a separator (separator 5, [Explanation of symbols]) interposed between the positive electrode and the negative electrode (see [0012], FIG. 1 and FIG. 3);
	a positive electrode terminal (sealing body 8; “sealing body 8 also serving as the positive electrode terminal” (between [0012] and [0016]); FIG. 3);
	a negative electrode terminal (exterior can 7, exterior can 7 is connected to connecting element 2b and is thus the negative electrode terminal, see between [0012] and [0016]; FIG. 3);
	a positive electrode tab (positive electrode lead 9, FIG. 3) which connects the positive electrode and the positive electrode terminal (see FIG. 3); 
	 a negative electrode tab (negative electrode lead 2, FIG. 3) which connects the negative electrode and the negative electrode terminal (see FIG. 3); and
wherein the negative electrode tab has a fuse part (conduction cutoff element 2c, FIG. 2(c), [0016]-[0019]) and a non-fuse part (electrode plate connecting element 2a and outer can connecting element 2b, see FIG. 2(c)), wherein the non-fuse part has a greater cross sectional area than the fuse part (since conduction cutoff element 2c of FIG. 2(c) has notches 20, the cross sectional area limitation would necessarily be met since the notch reduces the cross sectional area).
Yasutake does not teach wherein the positive electrode tab has a fuse part relatively small in sectional area, of the positive electrode tab, and the fuse part of the positive electrode tab is metallurgically bonded to the positive electrode terminal.
However, Yasutake teaches:
wherein the negative electrode tab has a fuse part (conduction cutoff element 2c, FIG. 2(c), [0016]-[0019]) and a non-fuse part (electrode plate connecting element 2a and outer can connecting element 2b, see FIG. 2(c)), wherein the non-fuse part has a greater cross sectional area than the fuse part (since conduction cutoff element 2c of FIG. 2(c) has notches 20, the cross sectional area limitation would necessarily be met since the notch reduces the cross sectional area); and 
wherein the fuse part of the negative electrode tab is metallurgically bonded to the negative electrode terminal (“[t]he outer can connecting element 2b was connected to the bottom of the outer can 7 by using the electrode for resistance welding” (between [0012] and [0016]); since the outer can connecting element 2b is resistance welded, the limitation is met).
Yasutake only differs from the claimed invention in that the claimed fuse is implemented with respect to the negative electrode tab instead of the positive electrode tab. However, while the context of Yasutake is to use the fuse in relation to the negative electrode and the outer can, Yasutake broadly teaches that the fuse (conduction cutoff element 2c) is useful for shutting off conduction between electrodes and terminals when a battery is over-discharged (pg. 3, ¶2).
Thus, it would have been obvious before the effective filing date of the claimed invention to have used the fuse (conduction cutoff element 2c) in the positive electrode in order to disconnect the positive electrode from the positive electrode terminal. The skilled person would have been motivated to do so in order to improve the safety of the battery ([0001], see also [0011] and Table 1).
In the alternative, the function of the positive electrode tab and the negative electrode tab are the same, except for their polarities. The undersigned is of the opinion that a person having ordinary skill in the art could have simply substituted the features of the negative electrode tab of Yasutake with the positive electrode tab and the results of the substitution would have been predictable, i.e., the function of the fuse (regardless of polarity) would be the same and the fuse would cease electrical current flowing from the battery by cutting the electrical connection between the positive electrode and the positive electrode terminal. 
	Thus, it would have been obvious before the effective filing date of the claimed invention to have simply substituted the fuse of the negative electrode tab of the secondary battery taught by Yasutake with the positive electrode tab to arrive at the claimed invention. See MPEP 2143 §I.B and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 3, Yasutake teaches the secondary battery according to claim 2 as described above. Yasutake also teaches a case body (exterior can 7, FIG. 3) that houses the electrode assembly and a sealing assembly (sealing body 8, FIG. 3) that seals an opening in the case body, wherein one of the case body and the sealing assembly serves as the positive electrode terminal, and the other of the case body and the sealing assembly serves as the negative electrode terminal (refer to the claim mapping above in claim 1).  
Regarding claim 5, Yasutake teaches the secondary battery according to claim 1 as described above. Yasutake, as modified above in the rejection of claim 1, also teaches wherein the positive electrode tab has a plurality of slit portions (notches 20) and the fuse part interposed between the slit portions (the fuse part is necessarily between the notches 20, see FIG. 2(c)).  
Claims 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yasutake (JP2003077448A) in view of Waigel (US20150050532A1).
Regarding claims 4-5 and 9-10, Yasutake teaches the secondary battery of claims 1 and 2 as described above.
Yasutake does not explicitly teach wherein a sectional area of the fuse part is in the range from 0.19 to 0.48 mm2. Moreover, Yasutake does not teach wherein a width of the slit is in the range from 0.03 to 1.90 mm.
However, Waigal teaches the deficient limitations. Waigal relates to a battery pack system having at least one fuse (abstract), and in particular a fuse (FIG. 11A-11C) formed by a reduced cross sectional area. Thus, Waigal is analogous art.
Waigal teaches that the length, width, and depth can be used to adjust the sensitivity to thermal runaway ([0119], see also [0118]). More specifically, Waigal teaches that the cross-sectional area (which are necessarily a function of width, and depth) can be controlled, where increasing the cross-sectional area of the fuse results in a higher tolerance for a greater amount of current, and where decreasing the cross-sectional area results in a fuse that will burn out with less current and/or in a shorter amount of time. Thus, Waigal teaches that the cross-sectional area is a result-effective variable for determining the burn out current. Furthermore, since cross-sectional area is necessarily a function of the width, and depth, Waigal also teaches these parameters as being result-effective.
	Generally, such differences in the prior art will not support the patentability of the claimed subject matter unless there is evidence indicating criticality. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 §II.A. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05 §III.A.
	Thus, absent evidence of unexpected results, it would have been obvious before the effective filing date of the claimed invention to have incorporated the teachings of Waigal to arrive at the claimed secondary batteries of all of claims 4-5 and 9-10 by routinely optimizing the dimensions of the fuse to obtain the desired burn out current. 
Claims 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yasutake (JP2003077448A).
Regarding claims 4-5 and 9-10, Yasutake teaches the secondary battery of claims 1 and 2 as described above. Claims 4-5 and 9-10 are also concurrently rejected under Yasutake in view of Waigal.
As noted above, Yasutake does not explicitly teach wherein a sectional area of the fuse part is in the range from 0.19 to 0.48 mm2. Moreover, Yasutake does not teach wherein a width of one of the plurality of slits is in the range from 0.03 to 1.90 mm.
However, it has been held that absent any evidence of criticality, changes in size/proportion are not patentable. See MPEP 2144.014 §IV.A. Furthermore, unless the claimed relative dimensions perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. 
 Yasutake teaches a fuse (conduction cutoff element 2c) that serves the identical purpose in the prior art device as it does in the claimed device. As such, it is evident that the prior art device and the claimed device perform the same function.
The present application does not appear to show criticality of (1) the sectional area of the fuse part and (2) the width of one of the plurality of slits (or all of the slits). See [0022] of the as-filed specification.
Thus, since there is no evidence of criticality of the claimed sectional area and width, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention because changes in size/proportion are prima facie evidence of obviousness (see MPEP 2144.014 §IV.A).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KR20130003148A: FIGs. 4c and 4e shows a fuse design having a plurality of slit portions (fuse holes 235). Thus, it appears from KR’148 that a fuse design based on a plurality of slits is well-known in the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721           

/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721